





PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


This Performance-Based Restricted Stock Unit Award Agreement (“Agreement”)
memorializes the award effective as of ____________________ (the “Grant Date”),
by and between Renewable Energy Group, Inc., a Delaware corporation (the
“Company”), and ____________________ (“Employee”), pursuant to the Renewable
Energy Group, Inc. Amended and Restated 2009 Stock Incentive Plan (the “Plan”).
Employee and the Company agree to execute such further instruments and to take
such further action as may reasonably be necessary to carry out the intent of
this Agreement.


1.    Award. In consideration of Employee’s continued services as an Employee,
the Company hereby grants to Employee _____ Performance-Based Restricted Stock
Units. Performance-Based Restricted Stock Units are notational units of
measurement denominated in shares of common stock of Renewable Energy Group,
Inc., par value $.0001 per share (“Common Stock”). Each Performance-Based
Restricted Stock Unit represents a hypothetical share of Common Stock, subject
to the conditions and restrictions on transferability set forth below and in the
Plan. The Performance-Based Restricted Stock Units will be credited to Employee
in an unfunded bookkeeping account established for Employee.


2.    Vesting of Performance-Based Restricted Stock Units.


(a)
Performance Criteria for Vesting. Performance-based Restricted Stock Units will
vest based on the Company’s performance during the performance period against
the performance goals approved by the Compensation Committee of the Board of
Directors and contained in the attached Exhibit A.



(b)    Accelerated Vesting of Performance-Based Restricted Stock Units.


(i)
Death, Disability or Approved Retirement. The Performance-Based Restricted Stock
Units are not subject to accelerated vesting upon termination of employment or
service by reason of death, Disability or Approved Retirement.



(ii)
Change of Control. The Performance-Based Restricted Stock Units may be subject
to accelerated vesting and settlement in connection with a Change of Control to
the extent provided in Section 10 of the Plan.



(c)    Timing of Settlement. Except as otherwise provided in this Section 2(c),
vested Performance-Based Restricted Stock Units shall be settled as soon as
practicable, but in no event later than thirty days, after the date for
settlement specified in Exhibit A. In the event that the Company determines,
pursuant to Section 6, to satisfy any withholding tax obligations arising upon
the settlement of vested Performance-Based Restricted Stock Units by withholding
shares of Common Stock otherwise issuable upon settlement, or by deducting such
taxes from the proceeds of the sale of shares of Common Stock issued upon
settlement, and the date specified for settlement in Exhibit A does not fall
within a trading “window period” permitted under the Company’s insider trading
policy, then settlement shall be delayed until the first trading date of the
first “window period” beginning after such specified settlement date. In no
event, however, shall settlement be delayed to a date later than March 15th of
the calendar year following the


1

--------------------------------------------------------------------------------





calendar year in which settlement should have occurred, but for the delay to
comply with the Company’s insider trading policy.


3.    Forfeitures of Restricted Stock Units.


(a)    Termination of Employment or Service. Except as may be provided under
Section 2(b)(ii), upon termination of employment or service for any reason,
Employee shall immediately forfeit all Performance-Based Restricted Stock Units
that have not vested on or prior to the date of such termination, without the
payment of any consideration or further consideration by the Company. In
addition, if Employee is terminated for Cause, Employee shall immediately
forfeit any right to receive shares of Common Stock that have not yet been
delivered to Employee, subject to deferred settlement described in Exhibit A, in
respect of previously vested Performance-Based Restricted Stock Units, without
the payment of any consideration or further consideration by the Company. Upon
forfeiture, neither Employee nor any successors, heirs, assigns, or legal
representatives of Employee shall thereafter have any further rights or interest
in the forfeited Performance-Based Restricted Stock Units or shares of Common
Stock.


(b)    Failure to Satisfy Performance Criteria. To the extent performance goals
for Performance-Based Restricted Stock Units are not achieved during the
performance periods set forth in Exhibit A, such Performance-Based Restricted
Stock Units shall be immediately forfeited, without the payment of any
consideration or further consideration by the Company. Upon forfeiture, neither
Employee nor any successors, heirs, assigns, or legal representatives of
Employee shall thereafter have any further rights or interest in the forfeited
Performance-Based Restricted Stock Units.


4.    Restrictions on Transfer Before Vesting.


(a)    Absent prior written consent of the Compensation Committee, the
Performance-Based Restricted Stock Units granted hereunder to Employee may not
be sold, assigned, transferred, pledged or otherwise encumbered, whether
voluntarily or involuntarily, by operation of law or otherwise, from the Grant
Date until such Performance-Based Restricted Stock Units have become vested and
shares of Common Stock issued in conjunction with such vesting. Moreover, a
portion of the shares of Common Stock to be issued upon attainment of certain
performance goals may be subject to transfer restrictions or deferred settlement
as set forth in Exhibit A.


(b)    Consistent with the foregoing, except as contemplated by Section 9, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If Employee or his Beneficiary (as defined in
Section 9 hereunder) shall attempt to transfer, anticipate, alienate, assign,
sell, pledge, encumber or charge any right or benefit hereunder, other than as
contemplated by Section 9, or if any creditor shall attempt to subject the same
to a writ of garnishment, attachment, execution, sequestration, or any other
form of process or involuntary lien or seizure, then such attempt shall have no
effect and shall be void.




2

--------------------------------------------------------------------------------





5.    Rights as a Stockholder. Employee will have no rights as a stockholder
with regard to the Performance-Based Restricted Stock Units unless and until the
Performance-Based Restricted Stock Units vest and shares of Common Stock are
issued in settlement thereof. Prior to such time, if the Company pays ordinary
cash dividends on the Company’s outstanding shares of Common Stock, dividend
equivalents shall be credited to the account of Employee equal to the amount of
dividends that would have been payable had the corresponding Performance-Based
Restricted Stock Units been outstanding shares of Common Stock. Such dividend
equivalents shall be converted into additional Performance-Based Restricted
Stock Units based on the Fair Market Value of the Common Stock on the dividend
payment date, which additional units shall vest and be settled in the form of
shares of Common stock, or shall be forfeited, in the same manner and at the
same time or times as the underlying Performance-Based Restricted Stock Units to
which they relate.


6.    Taxes. To the extent that the vesting of the Performance-Based Restricted
Stock Units or the receipt of Common Stock or dividend equivalents results in a
requirement to withhold taxes for federal or state tax purposes, Employee shall
deliver to the Company at the time of such vesting or receipt, as the case may
be, such amount of money as the Company may require, or make other adequate
arrangements satisfactory to the Company, at its discretion, to meet the
Company’s obligations under applicable tax withholding laws or regulations.
Employee also authorizes the Company to satisfy all tax withholding obligations
of the Company from his or her wages or other cash compensation payable to
Employee by the Company. Subject to the following sentence, the Company, in its
sole discretion, may also provide for the withholding of applicable taxes from
the proceeds of the sale of shares acquired upon vesting of the
Performance-Based Restricted Stock Units, either through a voluntary sale or
through a mandatory sale arranged by the Company (on Employee’s behalf pursuant
to this authorization). Notwithstanding the foregoing, if requested by Employee,
and if the Board consents, the Company shall withhold shares of Common Stock
that would otherwise be issued upon vesting of the Performance-Based Restricted
Stock Units to cover applicable withholding taxes, equal to the greatest number
of whole shares having a Fair Market Value on the date immediately preceding the
date on which the applicable tax liability is determined not in excess of the
minimum amount required to satisfy the statutory withholding tax obligations
with respect to such Performance-Based Restricted Stock Units, or such greater
amount as may be permitted under the Plan that does not exceed the maximum
amount that would be permitted in order for the Performance-Based Restricted
Stock Units to be accounted for as equity awards under Accounting Standards
Codification (ASC) Topic 718. The Company may refuse to issue or deliver the
shares of Common Stock unless all withholding taxes that may be due as a result
of this award have been paid.


7.    Changes in Capital Structure. If the outstanding shares of Common Stock or
other securities of the Company, or both, shall at any time be changed or
exchanged by declaration of a stock dividend, stock split, combination of
shares, or recapitalization, the number and kind of Performance-Based Restricted
Stock Units shall be appropriately and equitably adjusted so as to maintain the
proportionate number of shares.


8.    Compliance with Securities Laws. The Company will not be required to
deliver any shares of Common Stock pursuant to this Agreement if, in the opinion
of counsel for the Company, such issuance would violate the Securities Act of
1933 or any other applicable federal or state securities laws or regulations.
Prior to the issuance of any shares pursuant to this Agreement, the Company may
require that Employee (or Employee’s legal representative upon


3

--------------------------------------------------------------------------------





Employee’s death or disability) enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws or with this Agreement.


9.    Assignment. The Performance-Based Restricted Stock Units are not
transferable (either voluntarily or involuntarily), other than pursuant to a
domestic relations order. Employee may designate a beneficiary or beneficiaries
(the “Beneficiary”) to whom any previously vested but unsettled
Performance-Based Restricted Stock Units, and any shares of Common Stock
previously issued upon settlement of vested Performance-Based Restricted Stock
Units that have not yet been delivered to Employee, will pass upon Employee’s
death and may change such designation from time to time by filing a written
designation of Beneficiary on such form as may be prescribed by the Company;
provided that no such designation shall be effective until filed with the
Company. Employee may change his Beneficiary without the consent of any prior
Beneficiary by filing a new designation with the Company; provided that no such
designation shall be effective prior to receipt by the Company. Following
Employee’s death, the vested Performance-Based Restricted Stock Units and shares
of Common Stock will pass to the designated Beneficiary and such person will be
deemed Employee for purposes of any applicable provisions of this Agreement. If
no such designation is made or if the designated Beneficiary does not survive
Employee’s death, the vested Performance-Based Restricted Stock Units and shares
of Common Stock shall pass by will or, if none, then by the laws of descent and
distribution.


10.    Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by Employee, the Company and their respective
permitted successors or assigns (including personal representatives, heirs and
legatees), except that Employee may not assign any rights or obligations under
this Agreement except to the extent, and in the manner, expressly permitted
herein.


11.    Limitation of Rights. Nothing in this Agreement or the Plan may be
construed to:


(a)    give Employee any right to be awarded any further Performance-Based
Restricted Stock Units (or other form of stock incentive awards) other than in
the sole discretion of the Committee;


(b)    give Employee or any other person any interest in any fund or in any
specified asset or assets of the Company or affiliate thereof (other than the
Performance-Based Restricted Stock Units and applicable Common Stock following
the vesting of such Performance-Based Restricted Stock Units); or


(c)    confer upon Employee the right to continue in the service of the Company
or affiliate thereof as Employee.


12.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa, without reference to principles
of conflict of laws.


13.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.




4

--------------------------------------------------------------------------------





14.    No Waiver. The failure of Employee or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Employee or the Company may have under this Agreement shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.


15.    Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth in the Plan. Certain other
terms used herein have definitions given to them in the first place in which
they are used.


16.     Section 409A. To the fullest extent applicable, this Agreement and the
benefits payable hereunder are intended to be exempt from the definition of
“nonqualified deferred compensation” under Section 409A of the Code in
accordance with the “short-term deferral” exception available under the
regulations promulgated under Section 409A. In that regard, whenever possible
under the terms of this Agreement, Common Stock shall be issued to Employee no
later than March 15 following the calendar year in which Employee’s right to
receive the Common Stock pursuant to this Agreement is no longer subject to a
substantial risk of forfeiture within the meaning of Section 409A and the
regulations thereunder. To the extent that any such benefit is or becomes
subject to Section 409A due to a failure to qualify for an exemption from the
definition of nonqualified deferred compensation in accordance with such
regulations, this Agreement is intended to comply with the applicable
requirements of Section 409A with respect to such benefits. This Agreement shall
be interpreted and administered to the extent possible in a manner consistent
with the foregoing statement of intent, and any ambiguity as to its compliance
with Section 409A will be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.


17.    Entire Agreement.


(a)    Employee hereby acknowledges that he/she has received, reviewed and
accepted the terms and conditions applicable to this Agreement. Employee hereby
accepts such terms and conditions, subject to the provisions of the Plan and
administrative interpretations thereof. Employee further agrees that the
provisions of this Agreement, together with the Plan, constitute the entire and
complete understanding and agreement between the parties with respect to the
subject matter hereof, and supersede all prior and contemporaneous oral and
written agreements, term sheets, representations and understandings of the
parties, which are hereby terminated.


(b)    Employee hereby acknowledges that he/she is to consult with and rely upon
only Employee’s own tax legal and financial advisors regarding the consequences
and risks of this Agreement and the award of Performance-Based Restricted Stock
Units.


(c)    This Agreement may not be amended or modified except by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.


18.    Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.




[Signatures on following page]




5

--------------------------------------------------------------------------------













IN WITNESS WHEREOF, Renewable Energy Group, Inc. has caused this Agreement to be
duly executed by one of its officers thereunto duly authorized, which execution
may be facsimile, engraved or printed, which shall be deemed an original, and
Employee has executed this Agreement, effective as of the day and year first
above written.


RENEWABLE ENERGY GROUP, INC.




Company Officer Signature




    
Company Officer Printed Name




    
Company Officer Title


                                                                                
EMPLOYEE SIGNATURE
[Name of Employee]
















































6

--------------------------------------------------------------------------------









Exhibit A




7